DETAILED ACTION
Response to Amendment
The previous claim objections have been dropped.
The previous 112 rejections have been dropped.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 02/04/2021, the following has occurred: claims 1-20 have been cancelled, and claims 21-40 have been added.
Claims 21-40 are pending.
Effective Filing Date: 02/18/2016

Response to Arguments
Claim Objections:
Applicant canceled the claims that were previously objected to. Accordingly, Examiner withdraws the previous claim objections.

35 U.S.C. 112 Rejections:
Applicant canceled the claims that were previously rejected under 35 U.S.C. 112(b). Accordingly, Examiner withdraws the previous 112(b) rejections.

35 U.S.C. 101 Rejections:
Applicant amended the claims and made arguments with respect to the amended limitations. These arguments have been deemed moot in view of the updated 35 U.S.C. 101 rejection below in the 35 U.S.C. 101 rejection section.

35 U.S.C. 102 & 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of newly cited art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 21-27 are drawn to a method, claims 28-33 are drawn to a medium, and claims 34-40 are drawn to a system, each of which is within the four statutory categories. Claims 21-40 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to (Step 1: YES).

Step 2A:
Prong One:
Claim 21 recites, in part, performing the steps of 1) training a machine learning prediction engine using training data related to emergency department visits by a population of individuals, the machine learning prediction engine using ensemble learning to create a plurality of decision tree models for each outcome of a plurality of predefined medical record outcomes, 2) applying the data pertaining to the individual to each of the plurality of decision tree models in tandem to produce probabilities, and 3) mapping the produced probabilities to one of a plurality of triage levels. These steps correspond to Mental Processes because each of these steps can be performed reasonability within the mind of a human or by a human using pen and paper.
Claim 28 recites, in part, performing the steps of 1) apply the data pertaining to the individual to each of a plurality of decision tree models in tandem to produce probabilities, the plurality of decision tree models having been trained using training data related to emergency department visits by a population of individuals, each decision tree model of the plurality of decision tree models being for predicting a respective outcome of a plurality of predefined medical record outcomes and 2) map the produced probabilities to one of a plurality of triage levels. These steps correspond to Mental Processes because each of these steps can be performed reasonability within 
Depending claims 22-27, 29-33, and 35-40 include all of the limitations of claims 21, 28, and 34, and therefore likewise incorporate the above described abstract idea. Depending claims 23 and 30 add the additional step of “assigning, by the computing device, a score to the individual based on the produced probabilities”; claims 24 and 31 add the additional step of “displaying, by the computing device, a heatmap of any scores assigned to one or more individuals visiting the emergency department”; claim 26 adds the additional step of “prompting a health care provider for information”; and claim 36 adds the additional steps of “assign a score to the individual based on the produced probabilities, the score being indicative of a medical risk to the individual” and “display a heatmap of any scores assigned to one or more individuals visiting the emergency department”. Additionally, the limitations of depending claims 22, 25, 27, 29, 32-33, 35, and 37-40 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 22-27, 29-33, and 35-40 are nonetheless directed towards fundamentally the same abstract idea as independent claims 21, 28, and 34 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a computing device and at least one non-transitory computer readable medium having instructions recorded thereon, which 
Further, the steps of “receive data pertaining to an individual visiting an emergency department, the data including health-related information of the individual” and “display information regarding the mapped one of the plurality of triage levels, each of the plurality of triage levels corresponding to a respective patient plan” add insignificant extra-solution activity to the abstract idea, amounting to mere data gathering (the step of receiving data) and insignificant application (the step of displaying information).
Furthermore, the claims recite utilizing “supervised machine learning”. This recitation amounts to generally linking the abstract idea to a particular technological environment or field of use such as machine learning.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device and a medium to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the “receiving data” step and the “displaying information” step amounts to no more than mere insignificant extra-solution activity in the form of well-understood, routine, and conventional activity. Further the additional element of “supervised machine learning” amounts to no more than a mere general linking to a technological environment. These additional elements do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps. MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates a display of information utilizing a computing device and non-transitory computer readable medium, thus the computing device and medium are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Further, limiting the abstract idea data to machine learning data, because limiting application of the abstract idea to supervised machine learning is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Additionally, receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives data pertaining to an individual over a network, for example the Internet.
Lastly, presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention displays offers regarding information regarding mapped triage levels to a user, and obtains data regarding an overridden selection of a mapped triage level.
Mere instructions to apply an exception using a generic computer component, generally linking the abstract idea to a particular technological environment, and well-understood, routine, and conventional activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 21-40 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 26, 28-29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0029890 to Stump et al. in view of U.S. 2015/0025329 to Amarasingham et al. further in view of U.S. 2014/0052465 to Madan et al.
As per claim 21, Stump et al. teaches a method for performing an emergency department triage, the method comprising:
--receiving, by the computing device, data pertaining to an individual visiting an emergency department, the data including health-related information of the individual; (see: paragraph [0032] where there are received physiological signs during a visit to the emergency department. Further see: paragraph [0039] where there is a device for receiving this information)
--applying, by the computing device, the data pertaining to the individual to each of the plurality of models in tandem to produce probabilities; (see: paragraph [0090] where the physiological signs data is being predictively modeled to generate prognosis scores (produced probabilities))
--mapping, by the computing device, the produced probabilities to one of a plurality of triage levels; (see: paragraph [0105] where the prognosis engine may flag the prognosis score for highest or lowest triage priority. The produced probabilities here (the scores) are being mapped to one of a plurality of triage levels (highest or lowest triage priority level))
--displaying, by the computing device, information regarding the mapped one of the plurality of triage levels, (see: paragraph [0106] where generated respective human readable values are displayed for the subject with the determined highest triage priority level) each of the plurality of triage levels corresponding to a respective patient plan (see: paragraph [0036] where treatment is occurring in an order of urgency. Thus each triage level here corresponds to a respective patient plan where high priority levels are assigned urgent treatment (a respective patient plan)).
Stump et al. teaches the claim limitations recited above. The difference between Stump et al. and the claimed invention is that while Stump et al. does disclose a triaging method/system that maps patients scores to patient triage levels, it does not explicitly teach a machine learning aspect with this system/method. More specifically, Stump et al. may not further, specifically teach:
1) --training, by a computing device, a machine learning prediction engine using supervised machine learning and training data related to emergency department visits by a population of individuals;
2) --the machine learning prediction engine using ensemble learning to create a plurality of decision tree models for each outcome of a plurality of predefined medical record outcomes; and
3) --models as decision tree models.

Amarasingham et al. teaches:
1) --training, by a computing device, a machine learning prediction engine using supervised machine learning and training data related to emergency department visits by a population of individuals (see: paragraph [0019] where there is a machine learning prediction engine. The engine here is a learning model thus is learns via the usage of training data/previous data supplied to it. The individuals’ data sets that this learning engine is learning from is related to patients visiting an emergency department as described in paragraph [0015]. Also see: paragraph [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) training, by a computing device, a machine learning prediction engine using supervised machine learning and training data related to emergency department visits by a population of individuals as taught by Amarasingham et al. for models as disclosed by Stump et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Stump et al. already determines triage levels using models thus one could substitute wherein the models are part of a prediction engine to obtain predictable results of acquire a triage level by applying models. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Madan et al. teaches:
2) --the machine learning prediction engine using ensemble learning to create a plurality of decision tree models for each outcome of a plurality of predefined medical record outcomes; (see: paragraph [0086] where there is a machine learning model that used ensemble learning to create tree models (such as random forest) for each outcome) and
3) --models as decision tree models (see: paragraph [0086] where there are models such as a random forest (decision tree) model).
2) the machine learning prediction engine using ensemble learning to create a plurality of decision tree models for each outcome of a plurality of predefined medical record outcomes and 3) decision tree models as taught by Madan et al. for the machine learning engine and models as disclosed by Stump et al. and Amarasingham et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Stump et al. and Amarasingham et al. teaches using machine learning to determine an outcome thus one may substitute wherein the machine learning model is one of ensemble learning to obtain predictable results of utilizing a machine learning model. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 22, Stump et al., Amarasingham et al., and Madan et al. in combination teach the method of claim 21, see discussion of claim 21. Amarasingham et al. further teaches wherein the health-related information of the individual comprises information of a group of one or more of demographic information, vital sign information, body temperature, heart rate, systolic blood pressure, respiratory rate, oxygen saturation, complaint information, medical history, information related to any chronic conditions, and mode of arrival (see: paragraph [0015] where demographic information such as such as height and weight is included in the health-related information).


As per claim 26, Stump et al., Amarasingham et al., and Madan et al. in combination teach the method of claim 21, see discussion of claim 21. Amarasingham et al. further teaches prompting a health care provider for information (see: paragraph [0015] where healthcare’s staff input 44 is entered into the system, thus it was prompted to be entered upon inputting this information via the interface that the staff interact with).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 21, and incorporated herein.

As per claim 28, Stump et al. teaches at least one non-transitory computer readable medium having instructions stored thereon, which when executed by a computing device configure the computing device to:
--receive data pertaining to an individual visiting an emergency department, the data including health-related information of the individual; (see: paragraph [0032] where there are received physiological signs during a visit to the emergency department. Further see: paragraph [0039] where there is a device for receiving this information)
--apply the data pertaining to the individual to each of a plurality of models in tandem to produce probabilities, (see: paragraph [0090] where the physiological signs data is being predictively modeled to generate prognosis scores (produced probabilities)) each model of the plurality of models being for predicting a respective outcome of a plurality of predefined medical record outcomes; (see: paragraph [0037] where the modeling is being used to predict an outcome of scores out of a plurality of scores)
--map the produced probabilities to one of a plurality of triage levels; (see: paragraph [0105] where the prognosis engine may flag the prognosis score for highest or lowest triage priority. The produced probabilities here (the scores) are being mapped to one of a plurality of triage levels (highest or lowest triage priority level)) and
--display information regarding the mapped one of the plurality of triage levels, (see: paragraph [0106] where generated respective human readable values are displayed for the subject with the determined highest triage priority level) each of the plurality of triage levels corresponding to a respective patient plan (see: paragraph [0036] where treatment is occurring in an order of urgency. Thus each triage level here corresponds to a respective patient plan where high priority levels are assigned urgent treatment (a respective patient plan)).
Stump et al. teaches the claim limitations recited above. The difference between Stump et al. and the claimed invention is that while Stump et al. does disclose a triaging method/system that maps patients scores to patient triage levels, it does not explicitly teach a machine learning aspect with this system/method. More specifically, Stump et al. may not further, specifically teach:
1) --the plurality of models having been trained using supervised machine learning and training data related to emergency department visits by a population of individuals; and
2) --models/model as decision tree models/decision tree model.

Amarasingham et al. teaches:
1) --the plurality of models having been trained using supervised machine learning and training data related to emergency department visits by a population of individuals (see: paragraph [0019] where there is a machine learning prediction engine. The engine here is a learning model thus is learns via the usage of training data/previous data supplied to it. The individuals’ data sets that this learning engine is learning from is related to patients visiting an emergency department as described in paragraph [0015]. Also see: paragraph [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) the plurality of models having been trained using supervised machine learning and training data related to emergency department visits by a population of individuals as taught by Amarasingham et al. for models as disclosed by Stump et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Stump et al. already determines triage levels using models thus one could substitute wherein the models are part of a prediction engine to obtain predictable results of acquire a triage level by applying models. Thus, one of 

Madan et al. teaches:
2) --models/model as decision tree models/decision tree model (see: paragraph [0086] where there are models such as a random forest (decision tree) model).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute decision tree models as taught by Madan et al. for the models as disclosed by Stump et al. and Amarasingham et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Stump et al. and Amarasingham et al. teaches using models thus one may substitute wherein models are decision tree models to obtain predictable results of utilizing models. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 29, Stump et al., Amarasingham et al., and Madan et al. in combination teach the medium of claim 28, see discussion of claim 28. Amarasingham et al. further teaches wherein the health-related information of the individual comprises information of a group of one or more of demographic information, vital sign information, body temperature, heart rate, systolic blood pressure, respiratory rate, oxygen saturation, complaint information, medical history, information related to any chronic conditions, and mode of arrival (see: paragraph [0015] where demographic information such as such as height and weight is included in the health-related information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 28, and incorporated herein.

As per claim 34, Stump et al. teaches a computing system for performing an emergency department triage, the computing system comprising:
--at least one non-transitory computer readable medium having instructions recorded thereon, (see: paragraph [0078] where there is a medium as claimed) which when executed by the computing system configure the computing system to:
--receive data pertaining to an individual visiting an emergency department, the data including health-related information of the individual; (see: paragraph [0032] where there are received physiological signs during a visit to the emergency department. Further see: paragraph [0039] where there is a device for receiving this information)
--apply the data pertaining to the individual to each of a plurality of models in tandem to produce probabilities, (see: paragraph [0090] where the physiological signs data is being predictively modeled to generate prognosis scores (produced probabilities)) each model of the plurality of models being for predicting a respective outcome of a plurality of predefined medical record outcomes; (see: paragraph [0037] where the modeling is being used to predict an outcome of scores out of a plurality of scores)
--map the produced probabilities to one of a plurality of triage levels; (see: paragraph [0105] where the prognosis engine may flag the prognosis score for highest or lowest triage priority. The produced probabilities here (the scores) are being mapped to one of a plurality of triage levels (highest or lowest triage priority level)) and
--display information regarding the mapped one of the plurality of triage levels, (see: paragraph [0106] where generated respective human readable values are displayed for the subject with the determined highest triage priority level) each of the plurality of triage levels corresponding to a respective patient plan (see: paragraph [0036] where treatment is occurring in an order of urgency. Thus each triage level here corresponds to a respective patient plan where high priority levels are assigned urgent treatment (a respective patient plan)).
Stump et al. teaches the claim limitations recited above. The difference between Stump et al. and the claimed invention is that while Stump et al. does disclose a triaging method/system that maps patients scores to patient triage levels, it does not explicitly teach a machine learning aspect with this system/method. More specifically, Stump et al. may not further, specifically teach:
1) --the plurality of models having been trained using supervised machine learning and training data related to emergency department visits by a population of individuals; and
2) --models/model as decision tree models/decision tree model.

Amarasingham et al. teaches:
1) --the plurality of models having been trained using supervised machine learning and training data related to emergency department visits by a population of individuals (see: paragraph [0019] where there is a machine learning prediction engine. The engine here is a learning model thus is learns via the usage of training data/previous data supplied to it. The individuals’ data sets that this learning engine is learning from is related to patients visiting an emergency department as described in paragraph [0015]. Also see: paragraph [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) the plurality of models having been trained using supervised machine learning and training data related to emergency department visits by a population of individuals as taught by Amarasingham et al. for models as disclosed by Stump et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Stump et al. already determines triage levels using models thus one could substitute wherein the models are part of a prediction engine to obtain predictable results of acquire a triage level by applying models. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Madan et al. teaches:
2) --models/model as decision tree models/decision tree model (see: paragraph [0086] where there are models such as a random forest (decision tree) model).


As per claim 35, Stump et al., Amarasingham et al., and Madan et al. in combination teach the system of claim 34, see discussion of claim 34. Amarasingham et al. further teaches wherein the health-related information of the individual comprises information of a group of one or more of demographic information, vital sign information, body temperature, heart rate, systolic blood pressure, respiratory rate, oxygen saturation, complaint information, medical history, information related to any chronic conditions, and mode of arrival (see: paragraph [0015] where demographic information such as such as height and weight is included in the health-related information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0029890 to Stump et al. in view of U.S. 2015/0025329 to Amarasingham et al. further in view of U.S. 2014/0052465 to Madan et al. as applied to claims 21 and 28, further in view of U.S. 2014/0379363 to Hart et al.
As per claim 23, Stump et al., Amarasingham et al., and Madan et al. in combination teach the method of claim 21, see discussion of claim 21. The combination may not further, specifically teach assigning, by the computing device, a score to the individual based on the produced probabilities.

Hart et al. teaches:
--assigning, by the computing device, a score to the individual based on the produced probabilities (see: paragraphs [0025], [0042], and [0043] where an overall risk score for a patient is being calculated based on scores of factors. The score of each factor and the overall score indicate probability of readmission).
One of ordinary skill at the time of the invention was filed would have found it obvious to assign, by the computing device, a score to the individual based on the produced probabilities as taught by Hart et al. in the method as taught by Stump et al., Amarasingham et al., and Madan et al. in combination with the motivation(s) of enabling providers to intervene with case management to increase their quality score for Medicare reimbursement and decrease commercial denials for clinically unusual circumstances (see: paragraph [0004] of Hart et al.).

As per claim 30, Stump et al., Amarasingham et al., and Madan et al. in combination teach the medium of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the instructions further configure the computing device to:
--assign a score to the individual based on the produced probabilities.

Hart et al. teaches:
--assign a score to the individual based on the produced probabilities (see: paragraphs [0025], [0042], and [0043] where an overall risk score for a patient is being calculated based on scores of factors. The score of each factor and the overall score indicate probability of readmission).
One of ordinary skill at the time of the invention was filed would have found it obvious to assign a score to the individual based on the produced probabilities as taught by Hart et al. in the medium as taught by Stump et al., Amarasingham et al., and Madan et al. in combination with the motivation(s) of enabling providers to intervene with case management to increase their quality score for Medicare reimbursement and decrease commercial denials for clinically unusual circumstances (see: paragraph [0004] of Hart et al.).

Claims 24, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0029890 to Stump et al. in view of U.S. 2015/0025329 to Amarasingham et al. further in view of U.S. 2014/0052465 to Madan et al. further in .
As per claim 24, Stump et al., Amarasingham et al., Madan et al. and Hart et al. in combination teach the method of claim 23, see discussion of claim 23. The combination may not specifically, further teach displaying, by the computing device, a heatmap of any scores assigned to one or more individuals visiting the emergency department.

Bene et al. teaches:
--displaying, by the computing device, a heatmap of any scores assigned to one or more individuals visiting the emergency department (see: paragraph [0372] and FIG. 4 where there is a display of a ranked order of patients based on their score. This display is a visual heatmap of scores assigned to one or more individuals in the ED).
One of ordinary skill at the time of the invention was filed would have found it obvious to display, by the computing device, a heatmap of any scores assigned to one or more individuals visiting the emergency department as taught by Bene et al. in the method as taught by Stump et al., Amarasingham et al., Madan et al. and Hart et al. in combination with the motivation(s) of providing a patient overview to a doctor to help prompt action at an early stage (see: paragraph [0005] of Bene et al.).

As per claim 31, Stump et al., Amarasingham et al., Madan et al. and Hart et al. in combination teach the medium of claim 30, see discussion of claim 30. The wherein the instructions further configure the computing device to:
--display a heatmap of any scores assigned to one or more individuals visiting the emergency department.

Bene et al. teaches:
--display a heatmap of any scores assigned to one or more individuals visiting the emergency department (see: paragraph [0372] and FIG. 4 where there is a display of a ranked order of patients based on their score. This display is a visual heatmap of scores assigned to one or more individuals in the ED).
One of ordinary skill at the time of the invention was filed would have found it obvious to display a heatmap of any scores assigned to one or more individuals visiting the emergency department as taught by Bene et al. in the medium as taught by Stump et al., Amarasingham et al., Madan et al. and Hart et al. in combination with the motivation(s) of providing a patient overview to a doctor to help prompt action at an early stage (see: paragraph [0005] of Bene et al.).

As per claim 36, Stump et al., Amarasingham et al., and Madan et al. in combination teach the system of claim 34, see discussion of claim 34. The combination may not further specifically teach wherein the computing system is further configured to:
1) --assign a score to the individual based on the produced probabilities, the score being indicative of a medical risk to the individual; and
2) --display a heatmap of any scores assigned to one or more individuals visiting the emergency department.

Hart et al. teaches:
1) --assign a score to the individual based on the produced probabilities, the score being indicative of a medical risk to the individual (see: paragraphs [0025], [0042], and [0043] where an overall risk score for a patient is being calculated based on scores of factors. The score of each factor and the overall score indicate probability of readmission).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) assign a score to the individual based on the produced probabilities, the score being indicative of a medical risk to the individual as taught by Hart et al. in the system as taught by Stump et al., Amarasingham et al., and Madan et al. in combination with the motivation(s) of enabling providers to intervene with case management to increase their quality score for Medicare reimbursement and decrease commercial denials for clinically unusual circumstances (see: paragraph [0004] of Hart et al.).

Bene et al. teaches:
2) --display a heatmap of any scores assigned to one or more individuals visiting the emergency department (see: paragraph [0372] and FIG. 4 where there is a display of a ranked order of patients based on their score. This display is a visual heatmap of scores assigned to one or more individuals in the ED).
2) display a heatmap of any scores assigned to one or more individuals visiting the emergency department as taught by Bene et al. in the system as taught by Stump et al., Amarasingham et al., Madan et al. and Hart et al. in combination with the motivation(s) of providing a patient overview to a doctor to help prompt action at an early stage (see: paragraph [0005] of Bene et al.).

Claims 25, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0029890 to Stump et al. in view of U.S. 2015/0025329 to Amarasingham et al. further in view of U.S. 2014/0052465 to Madan et al. as applied to claim 21, and further in view of U.S. 2004/0176980 to Bulitta et al.
As per claim 25, Stump et al., Amarasingham et al., and Madan et al. in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach wherein the plurality of predefined medical record outcomes include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization.

Bulitta et al. teaches:
--wherein the plurality of predefined medical record outcomes include in-hospital mortality, (see: paragraph [0070] and Table 5 where there is “Inpatient Mortality”) intensive care unit admission, (see: paragraph [0070] and Table 5 where there is “Unscheduled Returns to Intensive Care Units”) an emergent surgical procedure (see: paragraph [0070] and Table 5 where there is “Prophylaxis for Surgical Procedures”) and inpatient hospitalization (see: paragraph [0070] and Table 5 where there is “Partial Hospitalization Programs”).
Therefore it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to substitute wherein the plurality of predefined medical record outcomes include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization as taught by Bulitta et al. for the outcomes as disclosed by Stump et al., Amarasingham et al., and Madan et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Stump et al., Amarasingham et al., and Madan et al. already teaches outcomes in paragraph [0037] of Stump et al., thus one could substitute those outcome with other outcomes to obtain predictable results of having a decision tree with outcomes. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 32, Stump et al., Amarasingham et al., and Madan et al. in combination teach the medium of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the plurality of predefined medical record outcomes include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization.

Bulitta et al. teaches:
--wherein the plurality of predefined medical record outcomes include in-hospital mortality, (see: paragraph [0070] and Table 5 where there is “Inpatient Mortality”) intensive care unit admission, (see: paragraph [0070] and Table 5 where there is “Unscheduled Returns to Intensive Care Units”) an emergent surgical procedure within a given time period of emergency department disposition, (see: paragraph [0070] and Table 5 where there is “Prophylaxis for Surgical Procedures”) and inpatient hospitalization (see: paragraph [0070] and Table 5 where there is “Partial Hospitalization Programs”).
Therefore it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to substitute wherein the plurality of predefined medical record outcomes include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization as taught by Bulitta et al. for the outcomes as disclosed by Stump et al., Amarasingham et al., and Madan et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Stump et al., Amarasingham et al., and Madan et al. already teaches outcomes in paragraph [0037] of Stump et al., thus one could substitute those outcomes with other outcomes to obtain predictable results of having a decision tree with 

As per claim 37, Stump et al., Amarasingham et al., and Madan et al. in combination teach the system of claim 34, see discussion of claim 34. The combination may not further, specifically teach wherein the plurality of predefined medical record outcomes include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization.

Bulitta et al. teaches:
--wherein the plurality of predefined medical record outcomes include in-hospital mortality, (see: paragraph [0070] and Table 5 where there is “Inpatient Mortality”) intensive care unit admission, (see: paragraph [0070] and Table 5 where there is “Unscheduled Returns to Intensive Care Units”) an emergent surgical procedure within a given time period of emergency department disposition, (see: paragraph [0070] and Table 5 where there is “Prophylaxis for Surgical Procedures”) and inpatient hospitalization (see: paragraph [0070] and Table 5 where there is “Partial Hospitalization Programs”).
Therefore it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to substitute wherein the plurality of predefined medical record outcomes include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0029890 to Stump et al. in view of U.S. 2015/0025329 to Amarasingham et al. further in view of U.S. 2014/0052465 to Madan et al. as applied to claim 21, and further in view of U.S. 2014/0135588 to Al-Ali et al.
As per claim 27, Stump et al., Amarasingham et al., and Madan et al. in combination teaches the method of claim 21, see discussion of claim 21. The combination may not further, specifically teach wherein the computing device communicates bidirectionally with an electronic medical records system.

Al-Ali et al. teaches:
--wherein the computing device communicates bidirectionally with an electronic medical records system (see: FIG. 5 and paragraphs [0131] – [0132] where there is an alarm notification system that can communicate bi-directionally with the EMR).
.

Claims 33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0029890 to Stump et al. in view of U.S. 2015/0025329 to Amarasingham et al. further in view of U.S. 2014/0052465 to Madan et al. as applied to claims 28 and 34, further in view of U.S. 2013/0110550 to Upadhyayula et al.
As per claim 33, Stump et al., Amarasingham et al., and Madan et al. in combination teach the medium of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual.

Upadhyayula et al. teaches:
--wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual (see: paragraph [0014] where a recommended decision may be overridden by a physician to help teach the machine learning system. The decision was taught to be a triage level in the Stump et al. reference (see: paragraph [0105] of Stump)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual as taught by Upadhyayula et al. in the medium as taught by Stump et al., Amarasingham et al., and Madan et al. in combination with the motivation(s) of improving the confidence level of decision making when using machine learning considering that machine learning decisions are not 100% accurate yet (see: paragraph [0014] of Upadhyayula et al.).

As per claim 38, Stump et al., Amarasingham et al., and Madan et al. in combination teach the system of claim 34, see discussion of claim 34. The combination may not further, specifically teach wherein the computing system is further configured to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual.

Upadhyayula et al. teaches:
--wherein the computing system is further configured to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual (see: paragraph [0014] where a recommended decision may be overridden by a physician to help teach the machine learning system. The decision was taught to be a triage level in the Stump et al. reference (see: paragraph [0105] of Stump)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computing system is further configured to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual as taught by Upadhyayula et al. in the system as taught by Stump et al., Amarasingham et al., and Madan et al. in combination with the motivation(s) of improving the confidence level of decision making when using machine learning considering that machine learning decisions are not 100% accurate yet (see: paragraph [0014] of Upadhyayula et al.).

As per claim 39, Stump et al., Amarasingham et al., Madan et al., and Upadhyayula et al. in combination teach the system of claim 38, see discussion of claim 38. Upadhyayula et al. further teaches wherein the graphical user interface further allows the health care provider to provide a reason for the override for use in improving accuracy of the mapped one of the plurality of triage levels (see: paragraph [0014] where an override may be used to improve the machine learning model to help aid in future selections. Decision maker notes are available to be viewed to determine reasons for decisions).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 38, and incorporated herein.

As per claim 40, Stump et al., Amarasingham et al., Madan et al., and Upadhyayula et al. in combination teach the system of claim 38, see discussion of claim 38. Amarasingham et al. further teaches wherein the computing system is further configured to communicate with at least one other computing system (see: paragraph [0100] where the system 10 is communicating with another system in the form of a computer).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.S./Examiner, Art Unit 3626     

/Rachel L. Porter/Primary Examiner, Art Unit 3626